
	

113 SRES 132 IS: Expressing the sense of the Senate that the Department of Defense request for domestic Base Realignment and Closure authority in 2015 and 2017 is neither affordable nor feasible as of the date of agreement to this resolution and that the Department of Defense must further analyze the capability to consolidate excess overseas infrastructure and increase efficiencies by relocating missions from overseas to domestic installations prior to requesting domestic Base Realignment and Closure authority. 
U.S. Senate
2013-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 132
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2013
			Mr. Begich (for himself,
			 Mr. Tester, and Mr. Baucus) submitted the following resolution;
			 which was referred to the Committee on
			 Armed Services
		
		RESOLUTION
		Expressing the sense of the Senate that the
		  Department of Defense request for domestic Base Realignment and Closure
		  authority in 2015 and 2017 is neither affordable nor feasible as of the date of
		  agreement to this resolution and that the Department of Defense must further
		  analyze the capability to consolidate excess overseas infrastructure and
		  increase efficiencies by relocating missions from overseas to domestic
		  installations prior to requesting domestic Base Realignment and Closure
		  authority. 
	
	
		Whereas the Department of Defense claims a 24-percent
			 surplus in domestic military infrastructure and has requested domestic Base
			 Realignment and Closure (BRAC) rounds in 2015 and 2017;
		Whereas Congress rejected a request for 2 BRAC rounds made
			 by the Department of Defense in fiscal year 2013;
		Whereas the Senate Armed Services Committee noted in title
			 XXIV of Senate Report 112–173 to accompany S. 3254 of the 112th Congress, that
			 a request by the Department of Defense for authority to conduct a domestic BRAC
			 round must be preceded by a comprehensive evaluation of opportunities to obtain
			 efficiencies through the consolidation of the overseas operations of defense
			 agencies and possible relocation back to the United States;
		Whereas the Base Structure Report for fiscal year 2012 of
			 the Office of the Deputy Under Secretary of Defense, Installations and
			 Environment, found that the Department of Defense has 666 military sites in
			 foreign countries, including 232 in Germany, 109 in Japan, and 85 in South
			 Korea;
		Whereas the United States has developed an increased
			 capacity to rapidly deploy around the globe, thereby reducing the strategic
			 value of an overseas footprint based largely on Cold War geopolitics and an
			 obsolete National Security Strategy;
		Whereas the Government Accountability Office concluded in
			 a 2007 study that the 2005 BRAC round was the most complex and costliest
			 ever;
		Whereas the Government Accountability Office found in a
			 2012 report entitled Military Base Realignments and Closures: Updated
			 Costs and Savings Estimates from BRAC 2005 that the 2005 BRAC round far
			 exceeded estimated implementation costs, growing from $21,000,000,000 to
			 $35,100,000,000, a 67-percent increase;
		Whereas the Government Accountability Office found in the
			 2012 report that the estimated 20-year savings for the 2005 BRAC round
			 decreased by 72 percent from $35,600,000,000 to $9,900,000,000;
		Whereas the Government Accountability Office estimates
			 that it will take until 2017 for the Department of Defense to recoup upfront
			 implementation costs of BRAC 2005, 4 years longer than the BRAC Commission
			 estimates and 12 years after the date of execution and initial
			 investment;
		Whereas the Department of Defense would spend
			 $2,400,000,000 in a time of fiscal austerity to execute the proposed BRAC round
			 in 2015;
		Whereas the financial crisis in the United States
			 continues to challenge local economies and a BRAC round would create more
			 uncertainty and economic hardship for impacted communities still in the
			 recovery process;
		Whereas Federal budget uncertainty and the fiscal
			 challenges a domestic BRAC round would bring to communities renders the
			 significant $2,400,000,000 in up-front costs neither affordable nor feasible as
			 of the date of agreement to this resolution; and
		Whereas the lack of potential return on the significant
			 investment required for a BRAC round may result in an inefficient use of
			 taxpayer funds: Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)as of the date of
			 agreement to this resolution, the Department of Defense should not be granted
			 authority for the requested 2015 and 2017 Base Realignment and Closure
			 rounds;
			(2)before granting
			 the authority for the requested 2015 and 2017 BRAC rounds, the Department of
			 Defense should achieve economic efficiencies by—
				(A)closing and
			 consolidating excess infrastructure and facilities in overseas locations;
			 and
				(B)reexamining
			 relocation opportunities of overseas missions to United States military
			 installations; and
				(3)the Department of
			 Defense is unwise to request a BRAC round when the economy of the United States
			 is struggling to recover and negatively impacted communities are fighting to
			 put citizens back to work.
			
